Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 1 of 80




           EXHIBIT 5
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 2 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 1 Elements                                                        Applicability
 A non‐transitory computer‐        Trend Micro Apex Central includes a non‐transitory computer‐readable media storing instructions
 readable media storing            that, when executed by one or more processors, cause the one or more processors to: receive first
 instructions that, when           vulnerability information (e.g., a smaller “sub‐set” of actual vulnerabilities relevant to a particular
 executed by one or more           operating system/application/version thereof, including associated information including but not
 processors, cause the one or      limited to information describing the actual vulnerabilities themselves, information describing
 more processors to:               endpoints that contain the particular operating system/application/version thereof, information
                                   describing policy/detection/remediation techniques for addressing the actual vulnerabilities
 receive first vulnerability       relevant to the particular operating system/application/version thereof including
 information from at least one     signature/policy updates for anti‐virus/data loss prevention/intrusion‐detection‐system
 first data storage that is        (IDS)/firewall software, where such vulnerabilities each include a security weakness, gap, or flaw
 generated utilizing second        that could be exploited by an attack or threat, etc.) from at least one first data storage (e.g.,
 vulnerability information from at memory on the at least one device storing a repository of the smaller “sub‐set of actual
 least one second data storage     vulnerabilities relevant to a particular operating system/application/version thereof, etc.) that is
 that is used to identify a        generated utilizing second vulnerability information (e.g., a larger “super‐set” list of possible
 plurality of potential            vulnerabilities relevant to different operating systems/applications/versions thereof, including
 vulnerabilities;                  associated information including but not limited to information describing the possible
                                   vulnerabilities themselves, information describing the different operating
                                   systems/applications/versions thereof, information describing policy/detection/remediation
                                   techniques for addressing the potential vulnerabilities relevant to the different operating
                                   systems/applications/versions thereof including signature/policy updates for anti‐virus/data loss
                                   prevention/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
                                   include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                   from at least one second data storage (e.g., Common Vulnerabilities and Exposures (CVE)
                                   database, etc.) that is used to identify a plurality of potential vulnerabilities (e.g., possible
                                   vulnerabilities relevant to different operating systems/applications/versions thereof, etc.);

                                     Note: See, for example, the evidence below (emphasis added, if any):


                                                                                                                                  Page 1

                                                             EXHIBIT 5
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 3 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability

                                  “About the Web Console

                                  The Apex Central web console provides centralized management, monitoring, and security
                                  visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                  Central server. The console comes with a set of default settings and values that you can configure
                                  based on your security requirements and specifications. The web console lets you administer the
                                  Apex Central network from any machine using a compatible web browser.

                                  Apex Central supports the following web browsers:
                                  • Microsoft Internet Explorer™ 11
                                  • Microsoft Edge™
                                  • Google Chrome™

                                  Web Console Requirements

                                   Resource                   Requirement
                                   Processor                  300 MHz Intel™ Pentium™ processor or equivalent
                                   RAM                        128 MB minimum
                                   Available disk space       30 MB minimum
                                   Browser                    Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                              Chrome™

                                                             Important: When using Internet Explorer to access the Apex
                                                             Central web console, turn off Compatibility View.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                                                                                                            Page 2
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 4 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability

                                  “Attack Discovery Detection Information

                                  Provides general information about threats detected by Attack Discovery

                                   Data                      Description
                                   Generated                 The date and time the managed product generated the data
                                   Received                  The date and time Apex Central received the data from the
                                                             managed product
                                   Endpoint                  The name of the endpoint
                                   Product                   The name of the managed product or service
                                   Managing Server Entity    The display name of the managed product server in Apex Central
                                                             to which the endpoint reports
                                   Product Version           The version of the managed product
                                   Endpoint IP               The IP address of the endpoint
                                   Risk Level                The risk level assigned by Attack Discovery
                                   Pattern Version           The Attack Discovery pattern number for the detection type
                                   Rule ID                   The serial number of the detection rule
                                   Rule Name                 The rules which specify behaviors to be detected by Attack
                                                             Discovery
                                   Related Objects           The number of detections

                                                             Click the count to view additional details.

                                                             For more information, see Detailed Attack Discovery Detection
                                                             Information on page B‐11.



                                                                                                                        Page 3
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 5 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                   Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                             detected the threat

                                                             The time is displayed with the UTC offset.
                                   Instance ID               The detection ID assigned to the event

                                                             Entries having the same instance ID belong under the same event.
                                   Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/tactics/enterprise/.
                                   Techniques                The MITRE ATT&CK™ technique(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/techniques/enterprise/.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Threat Encyclopedia

                                  Most malware today consists of blended threats, which combine two or more technologies, to
                                  bypass computer security protocols. Trend Micro combats this complex malware with products
                                  that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                  names and symptoms for various blended threats, including known malware, spam, malicious
                                  URLs, and known vulnerabilities.




                                                                                                                            Page 4
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 6 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability
                                  Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                  about:
                                   • Malware and malicious mobile code currently active or "in the wild"
                                   • Correlated threat information pages to form a complete web attack story
                                   • Internet threat advisories about targeted attacks and security threats
                                   • Web attack and online trend information
                                   • Weekly malware reports”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Understanding the Apex Central Database

                                  Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                  included in logs, Communicator schedule, memory on the at least one device, user account,
                                  network environment, and notification settings.

                                  The Apex Central server establishes the database connection using a System DSN ODBC
                                  connection. The Apex Central installation generates this connection as well as the ID and
                                  password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                  password.

                                  To maximize the SQL server security, configure any SQL account used to manage db_ApexCentral
                                  with the following minimum permissions:

                                   •   dbcreator for the server role
                                   •   db_owner role for db_ApexCentral



                                                                                                                         Page 5
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 7 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                    Logs from managed products contribute to database expansion. Managed products send various
                                    log types to Apex Central.”
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 said first vulnerability           Trend Micro Apex Central includes said first vulnerability information (e.g., the smaller “sub‐set”
 information generated utilizing    of actual vulnerabilities relevant to a particular operating system/application/version thereof)
 the second vulnerability           generated utilizing the second vulnerability information (e.g., the larger “super‐set” list of
 information, by:                   possible vulnerabilities relevant to different operating systems/applications/versions thereof),
                                    by: identifying at least one configuration (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and
 identifying at least one           Mac OS, or an application/version thereof, etc.) associated with a plurality of devices (e.g.,
 configuration associated with a    managed products and endpoints, etc.) including a first device, a second device, and a third
 plurality of devices including a   device (e.g., a first, second, and third of the managed products and endpoints, etc.), and
 first device, a second device,
 and a third device, and            Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Vulnerability attack

                                    Malware or hacker attacks that exploits a security weakness typically found in programs and
                                    operating systems.”
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Procedure
                                    1. Go to Administration > Security Agent Download.
                                    2. Select the operating system.

                                                                                                                                Page 6
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 8 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                        Applicability
                                      • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                         Agents
                                      • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                         Agents
                                      • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                     “About Apex Central

                                     Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                     Trend Micro products and services at the gateway, mail server, file server, and corporate desktop
                                     levels. Administrators can use the policy management feature to configure and deploy product
                                     settings to managed products and endpoints. The Apex Central web‐based management console
                                     provides a single monitoring point for antivirus and content security products and services
                                     throughout the network. Apex Central enables system administrators to monitor and report on
                                     activities such as infections, security violations, or virus/malware entry points. System
                                     administrators can download and deploy components, such as antivirus pattern files, scan
                                     engines, and antispam rules, throughout the network to ensure up‐to‐date protection. Apex
                                     Central allows both manual and pre‐scheduled updates, and allows the configuration and
                                     administration of products as groups or as individuals for added flexibility.”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 determining that the plurality of   Trend Micro Apex Central includes determining that the plurality of devices (e.g., managed
 devices is actually vulnerable to   products and endpoints, etc.) is actually vulnerable to at least one actual vulnerability based on
 at least one actual vulnerability   the identified at least one configuration (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and

                                                                                                                                 Page 7
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 9 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 1 Elements                                                         Applicability
 based on the identified at least   Mac OS, or an application/version thereof, etc.), utilizing the second vulnerability information
 one configuration, utilizing the   (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different operating
 second vulnerability information   systems/applications/versions thereof) that is used to identify the plurality of potential
 that is used to identify the       vulnerabilities (e.g., possible vulnerabilities relevant to different operating
 plurality of potential             systems/applications/versions thereof, etc.);
 vulnerabilities;
                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “The Threat Type column displays the following threat types.

                                     Threat Type               Description
                                     Ransomware                Malware that prevents or limits users from accessing their system
                                                               unless a ransom is paid
                                     Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                     Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                               and successful attempts over time to get deeper and deeper into a
                                                               target network—and not isolated incidents
                                     Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                               found in documents, such as a PDF file
                                     Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                               typically found in programs and operating systems
                                     Lateral movement          Searches for directories, email, and administration servers, and
                                                               other assets to map the internal structure of a network, obtain
                                                               credentials to access these systems, and allow the attacker to
                                                               move from system to system



                                                                                                                                Page 8
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 10 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                    Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                              email messages) with the "high" risk level, as detected by Deep
                                                              Discovery Inspector, endpoint security products, or other products
                                                              with Virtual Analyzer
                                    C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                              server to deliver information, receive instructions, and download
                                                              other malware
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identify an occurrence in         Trend Micro Apex Central is configured to identify an occurrence (e.g., a positively‐identified
 connection with at least one of   attack based on one of the known threat types, etc.) in connection with at least one of the
 the plurality of devices;         plurality of devices (e.g., one of the managed products and endpoints, etc.);

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “The Threat Type column displays the following threat types.

                                    Threat Type                 Description
                                    Ransomware                  Malware that prevents or limits users from accessing their system
                                                                unless a ransom is paid
                                    Known Advanced              Intrusions by attackers that aggressively pursue and compromise
                                    Persistent Threat (APT)     chosen targets, often conducted in campaigns—a series of failed
                                                                and successful attempts over time to get deeper and deeper into a
                                                                target network—and not isolated incidents



                                                                                                                               Page 9
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 11 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                      Applicability
                                     Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                               found in documents, such as a PDF file
                                     Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                               typically found in programs and operating systems
                                     Lateral movement          Searches for directories, email, and administration servers, and
                                                               other assets to map the internal structure of a network, obtain
                                                               credentials to access these systems, and allow the attacker to
                                                               move from system to system
                                     Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                               email messages) with the "high" risk level, as detected by Deep
                                                               Discovery Inspector, endpoint security products, or other products
                                                               with Virtual Analyzer
                                     C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                               server to deliver information, receive instructions, and download
                                                               other malware
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 determine that the at least one    Trend Micro Apex Central is configured to determine that the at least one actual vulnerability of
 actual vulnerability of the at     the at least one of the plurality of devices (e.g., one of the managed products and endpoints, etc.)
 least one of the plurality of      is susceptible to being taken advantage of by the occurrence (e.g., the positively‐identified attack
 devices is susceptible to being    based on one of the known threat types, etc.) identified in connection with the at least one of the
 taken advantage of by the          plurality of devices (e.g., one of the managed products and endpoints, etc.), utilizing the first
 occurrence identified in           vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a
 connection with the at least one   particular operating system/application/version thereof); and
 of the plurality of devices,



                                                                                                                              Page 10
                             Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 12 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 1 Elements                                                    Applicability
 utilizing the first vulnerability   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information; and                    any):

                                     “Attack Discovery Detection Information

                                     Provides general information about threats detected by Attack Discovery

                                      Data                      Description
                                      Generated                 The date and time the managed product generated the data
                                      Received                  The date and time Apex Central received the data from the
                                                                managed product
                                      Endpoint                  The name of the endpoint
                                      Product                   The name of the managed product or service
                                      Managing Server Entity    The display name of the managed product server in Apex Central
                                                                to which the endpoint reports
                                      Product Version           The version of the managed product
                                      Endpoint IP               The IP address of the endpoint
                                      Risk Level                The risk level assigned by Attack Discovery
                                      Pattern Version           The Attack Discovery pattern number for the detection type
                                      Rule ID                   The serial number of the detection rule
                                      Rule Name                 The rules which specify behaviors to be detected by Attack
                                                                Discovery
                                      Related Objects           The number of detections

                                                                Click the count to view additional details.




                                                                                                                          Page 11
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 13 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                                            For more information, see Detailed Attack Discovery Detection
                                                            Information on page B‐11.
                                  Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                            detected the threat

                                                            The time is displayed with the UTC offset.
                                  Instance ID               The detection ID assigned to the event

                                                            Entries having the same instance ID belong under the same event.
                                  Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/tactics/enterprise/.
                                  Techniques                The MITRE ATT&CK™ technique(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/techniques/enterprise/.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Threat Encyclopedia

                                 Most malware today consists of blended threats, which combine two or more technologies, to
                                 bypass computer security protocols. Trend Micro combats this complex malware with products
                                 that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                 names and symptoms for various blended threats, including known malware, spam, malicious
                                 URLs, and known vulnerabilities.

                                                                                                                        Page 12
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 14 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                        Applicability

                                     Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                     about:
                                      • Malware and malicious mobile code currently active or "in the wild"
                                      • Correlated threat information pages to form a complete web attack story
                                      • Internet threat advisories about targeted attacks and security threats
                                      • Web attack and online trend information
                                      • Weekly malware reports”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 cause utilization of different      Trend Micro Apex Central is configured to cause utilization of different occurrence mitigation
 occurrence mitigation actions of    actions of diverse occurrence mitigation types, including a firewall‐based occurrence mitigation
 diverse occurrence mitigation       type (e.g., firewall configuration, etc.) and a other occurrence mitigation type (e.g., intrusion
 types, including a firewall‐based   detection, etc.), across the plurality of devices (e.g., managed products and endpoints, etc.) for
 occurrence mitigation type and      occurrence mitigation by preventing advantage being taken of actual vulnerabilities (e.g., a
 a other occurrence mitigation       subset of the possible vulnerabilities that is relevant to the identified at least one operating
 type, across the plurality of       system, etc.) utilizing the different occurrence mitigation actions of the diverse occurrence
 devices for occurrence              mitigation types e.g., firewall configuration, intrusion detection, etc.) across the plurality of
 mitigation by preventing            devices (e.g., managed products and endpoints, etc.);
 advantage being taken of actual
 vulnerabilities utilizing the       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 different occurrence mitigation     any):
 actions of the diverse
 occurrence mitigation types          Consideration               Effect
 across the plurality of devices;     Deployment planning         Apex Central deploys update components (for example, virus
                                                                  pattern files, scan engines, anti‐spam rules, program updates) to

                                                                                                                                Page 13
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 15 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                                            products based on Deployment Plans. These plans deploy to
                                                            Product Directory folders, rather than individual products. A well‐
                                                            structured directory therefore simplifies the designation of
                                                            recipients.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:

                                                                                                                         Page 14
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 16 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                  •   Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                      •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                          network traffic to applications that Trend Micro has verified to be safe, using the
                                          dynamically updated, cloud‐based pattern.

                                          Important: Querying the global Certified Safe Software List requires that you enable both
                                          the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                      For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                      the instructions from step 3).

                                 7. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information

                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                                                                                                             Page 15
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 17 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability

                                  Section                   Settings
                                  Received                  The date and time Apex Central received the data from the
                                                            managed product
                                  Generated                 The date and time the managed product generated the data
                                  Product Entity/Endpoint   Depending on the related source:

                                                            •  The display name of the managed product server in Apex
                                                               Central
                                                            • The name or IP address of the endpoint Product
                                  Product                   The name of the managed product or service

                                                            Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                The type of event that triggered the detection

                                                            Example: intrusion, policy violation
                                  Risk Level                The Trend Micro assessment of risk to your network

                                                            Example: High security, low security, medium security
                                  Traffic/Connection        The direction of the transmission
                                  Protocol                  The protocol the intrusion uses

                                                            Example: HTTP, SMTP, FTP
                                  Source IP                 The source IP address of the detected threat
                                  Endpoint Port             The port number of the endpoint under attack
                                  Endpoint IP               The IP address of the endpoint
                                  Target Application        The application the intrusion targeted

                                                                                                                        Page 16
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 18 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                  Description                The detailed description of the incident by Trend Micro
                                  Action                     The action taken by the managed product

                                                             Example: file cleaned, file quarantined, file passed
                                  Detections                 The total number of detections

                                                             Example: A managed product detects 10 violation instances of the
                                                             same type on one computer

                                                            Detections = 10
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  Feature                   Description
                                  ...                       ...
                                  Vulnerability Protection  Integration with Vulnerability Protection protects Apex One users
                                  Integration               by automating the application of virtual patches before official
                                                            patches become available. Trend Micro provides protected
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules




                                                                                                                       Page 17
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 19 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “The Threat Type column displays the following threat types.

                                  Threat Type               Description
                                  Ransomware                Malware that prevents or limits users from accessing their system
                                                            unless a ransom is paid
                                  Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                  Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                            and successful attempts over time to get deeper and deeper into a
                                                            target network—and not isolated incidents
                                  Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                            found in documents, such as a PDF file



                                                                                                                                Page 18
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 20 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                    Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                              typically found in programs and operating systems
                                    Lateral movement          Searches for directories, email, and administration servers, and
                                                              other assets to map the internal structure of a network, obtain
                                                              credentials to access these systems, and allow the attacker to
                                                              move from system to system
                                    Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                              email messages) with the "high" risk level, as detected by Deep
                                                              Discovery Inspector, endpoint security products, or other products
                                                              with Virtual Analyzer
                                    C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                              server to deliver information, receive instructions, and download
                                                              other malware
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 wherein the at least one          Trend Micro Apex Central is configured wherein the at least one configuration (e.g., Microsoft
 configuration involves at least   Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) involves at
 one operating system.             least one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an
                                   application/version thereof, etc.).

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “Vulnerability attack




                                                                                                                          Page 19
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 21 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability
                                 Malware or hacker attacks that exploits a security weakness typically found in programs and
                                 operating systems (pg 3‐10)”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Procedure
                                 1. Go to Administration > Security Agent Download.
                                 2. Select the operating system.
                                  • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                     Agents
                                  • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                     Agents
                                  • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)




                                                                                                                        Page 20
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 22 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central



         Claim 2 Elements                                                          Applicability
 The non‐transitory computer‐         Trend Micro Apex Central infringes claim 1 and includes the non‐transitory computer‐readable
 readable media of Claim 1,           media of Claim 1, wherein the at least one actual vulnerability is one of the actual vulnerabilities
 wherein the at least one actual      (e.g., the subset of the possible vulnerabilities that is relevant to the identified at least one
 vulnerability is one of the actual   operating system, etc.) that are of the at least operating system (e.g., Microsoft Windows 64‐bit,
 vulnerabilities that are of the at   Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) that is installed on the
 least operating system that is       plurality of devices (e.g., managed products and endpoints, etc.), the occurrence (e.g., the
 installed on the plurality of        positively‐identified attack based on one of the known threat types, etc.) is at least one of a
 devices, the occurrence is at        plurality of occurrences, and the instructions include:
 least one of a plurality of
 occurrences, and the                 Note: See, for example, the evidence below (emphasis added, if any):
 instructions include:
                                      “Attack Discovery Detection Information

                                      Provides general information about threats detected by Attack Discovery

                                       Data                        Description
                                       Generated                   The date and time the managed product generated the data
                                       Received                    The date and time Apex Central received the data from the
                                                                   managed product
                                       Endpoint                    The name of the endpoint
                                       Product                     The name of the managed product or service
                                       Managing Server Entity      The display name of the managed product server in Apex Central
                                                                   to which the endpoint reports
                                       Product Version             The version of the managed product
                                       Endpoint IP                 The IP address of the endpoint
                                       Risk Level                  The risk level assigned by Attack Discovery

                                                                                                                                 Page 21
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 23 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                  Applicability
                                  Pattern Version           The Attack Discovery pattern number for the detection type
                                  Rule ID                   The serial number of the detection rule
                                  Rule Name                 The rules which specify behaviors to be detected by Attack
                                                            Discovery
                                  Related Objects           The number of detections

                                                            Click the count to view additional details.

                                                            For more information, see Detailed Attack Discovery Detection
                                                            Information on page B‐11.
                                  Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                            detected the threat

                                                            The time is displayed with the UTC offset.
                                  Instance ID               The detection ID assigned to the event

                                                            Entries having the same instance ID belong under the same event.
                                  Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/tactics/enterprise/.
                                  Techniques                The MITRE ATT&CK™ technique(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/techniques/enterprise/.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                                                                                                         Page 22
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 24 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                   Applicability

                                 “Vulnerability attack

                                 Malware or hacker attacks that exploits a security weakness typically found in programs and
                                 operating systems (pg 3‐10)”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Procedure
                                 1. Go to Administration > Security Agent Download.
                                 2. Select the operating system.
                                  • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                     Agents
                                  • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                     Agents
                                  • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “About Apex Central

                                 Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                 Trend Micro products and services at the gateway, mail server, file server, and corporate desktop
                                 levels. Administrators can use the policy management feature to configure and deploy product
                                 settings to managed products and endpoints. The Apex Central web‐based management console
                                 provides a single monitoring point for antivirus and content security products and services
                                 throughout the network. Apex Central enables system administrators to monitor and report on

                                                                                                                         Page 23
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 25 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                           Applicability
                                     activities such as infections, security violations, or virus/malware entry points. System
                                     administrators can download and deploy components, such as antivirus pattern files, scan
                                     engines, and antispam rules, throughout the network to ensure up‐to‐date protection. Apex
                                     Central allows both manual and pre‐scheduled updates, and allows the configuration and
                                     administration of products as groups or as individuals for added flexibility.”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 first instructions that, when       Trend Micro Apex Central infringes claim 1 and includes first instructions that, when executed by
 executed by at least one first      at least one first processor of the one or more processors of at least one server (e.g., one or more
 processor of the one or more        servers that includes, accesses, and/or serves Trend Micro Apex Central, etc.) in communication
 processors of at least one server   with the at least one second storage (e.g., a Common Vulnerabilities and Exposures (CVE)
 in communication with the at        database, etc.), cause the at least one first processor to: generate the first vulnerability
 least one second storage, cause     information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 the at least one first processor    system/application/version thereof) utilizing the second vulnerability information (e.g., the larger
 to:                                 “super‐set” list of possible vulnerabilities relevant to different operating
                                     systems/applications/versions thereof), and
 generate the first vulnerability
 information utilizing the second    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 vulnerability information, and      any):

                                     “Understanding the Apex Central Database

                                     Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                     included in logs, Communicator schedule, memory on the at least one device, user account,
                                     network environment, and notification settings.


                                                                                                                                 Page 24
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 26 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                 The Apex Central server establishes the database connection using a System DSN ODBC
                                 connection. The Apex Central installation generates this connection as well as the ID and
                                 password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                 password.

                                 To maximize the SQL server security, configure any SQL account used to manage db_ApexCentral
                                 with the following minimum permissions:

                                  •   dbcreator for the server role
                                  •   db_owner role for db_ApexCentral

                                 Logs from managed products contribute to database expansion. Managed products send various
                                 log types to Apex Central.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Attack Discovery Detection Information

                                 Provides general information about threats detected by Attack Discovery

                                  Data                      Description
                                  Generated                 The date and time the managed product generated the data
                                  Received                  The date and time Apex Central received the data from the
                                                            managed product
                                  Endpoint                  The name of the endpoint
                                  Product                   The name of the managed product or service



                                                                                                                       Page 25
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 27 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                   Applicability
                                  Managing Server Entity    The display name of the managed product server in Apex Central
                                                            to which the endpoint reports
                                  Product Version           The version of the managed product
                                  Endpoint IP               The IP address of the endpoint
                                  Risk Level                The risk level assigned by Attack Discovery
                                  Pattern Version           The Attack Discovery pattern number for the detection type
                                  Rule ID                   The serial number of the detection rule
                                  Rule Name                 The rules which specify behaviors to be detected by Attack
                                                            Discovery
                                  Related Objects           The number of detections

                                                            Click the count to view additional details.

                                                            For more information, see Detailed Attack Discovery Detection
                                                            Information on page B‐11.
                                  Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                            detected the threat

                                                            The time is displayed with the UTC offset.
                                  Instance ID               The detection ID assigned to the event

                                                            Entries having the same instance ID belong under the same event.
                                  Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/tactics/enterprise/.
                                  Techniques                The MITRE ATT&CK™ technique(s) detected

                                                                                                                      Page 26
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 28 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                       Applicability

                                                              For more information, see
                                                              https://attack.mitre.org/techniques/enterprise/.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Threat Encyclopedia

                                   Most malware today consists of blended threats, which combine two or more technologies, to
                                   bypass computer security protocols. Trend Micro combats this complex malware with products
                                   that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                   names and symptoms for various blended threats, including known malware, spam, malicious
                                   URLs, and known vulnerabilities.

                                   Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                   about:
                                    • Malware and malicious mobile code currently active or "in the wild"
                                    • Correlated threat information pages to form a complete web attack story
                                    • Internet threat advisories about targeted attacks and security threats
                                    • Web attack and online trend information
                                    • Weekly malware reports”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 communicate, from the at least    Trend Micro Apex Central infringes claim 1 and is configured to communicate, from the at least
 one server and to the at least    one server (e.g., one or more servers that includes, accesses, and/or serves Trend Micro Apex
 one of the plurality of devices   Central, etc.) and to the at least one of the plurality of devices (e.g., one of the managed products

                                                                                                                              Page 27
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 29 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 2 Elements                                                       Applicability
 over at least one network, the     and endpoints, etc.) over at least one network, the first vulnerability information (e.g., the
 first vulnerability information;   smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
                                    system/application/version thereof);

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “About the Web Console

                                    The Apex Central web console provides centralized management, monitoring, and security
                                    visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                    Central server. The console comes with a set of default settings and values that you can configure
                                    based on your security requirements and specifications. The web console lets you administer the
                                    Apex Central network from any machine using a compatible web browser.

                                    Apex Central supports the following web browsers:
                                    • Microsoft Internet Explorer™ 11
                                    • Microsoft Edge™
                                    • Google Chrome™

                                    Web Console Requirements

                                     Resource                    Requirement
                                     Processor                   300 MHz Intel™ Pentium™ processor or equivalent
                                     RAM                         128 MB minimum
                                     Available disk space        30 MB minimum


                                                                                                                                Page 28
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 30 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                       Applicability
                                      Browser                     Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                                  Chrome™

                                                                Important: When using Internet Explorer to access the Apex
                                                                Central web console, turn off Compatibility View.
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 second instructions that are        Trend Micro Apex Central infringes claim 1 and includes second instructions that are configured
 configured to be stored on the      to be stored on the at least one first data storage (e.g., memory on the at least one device, etc.)
 at least one first data storage     which is part of the at least one of the plurality of devices (e.g., one of the managed products and
 which is part of the at least one   endpoints, etc.) and that, when the second instructions are executed by at least one second
 of the plurality of devices and     processor of the one or more processors of the at least one of the plurality of devices (e.g., one of
 that, when the second               the managed products and endpoints, etc.), cause the at least one second processor to: receive,
 instructions are executed by at     from the at least one server (e.g., one or more servers that includes, accesses, and/or serves
 least one second processor of       Trend Micro Apex Central, etc.) and at the at least one of the plurality of devices (e.g., one of the
 the one or more processors of       managed products and endpoints, etc.) over the at least one network, the first vulnerability
 the at least one of the plurality   information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 of devices, cause the at least      system/application/version thereof),
 one second processor to:
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 receive, from the at least one      any):
 server and at the at least one of
 the plurality of devices over the   “Understanding the Apex Central Database
 at least one network, the first
 vulnerability information,



                                                                                                                                 Page 29
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 31 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                  Applicability
                                 Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                 included in logs, Communicator schedule, memory on the at least one device, user account,
                                 network environment, and notification settings.

                                 The Apex Central server establishes the database connection using a System DSN ODBC
                                 connection. The Apex Central installation generates this connection as well as the ID and
                                 password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                 password.

                                 To maximize the SQL server security, configure any SQL account used to manage db_ApexCentral
                                 with the following minimum permissions:

                                  •   dbcreator for the server role
                                  •   db_owner role for db_ApexCentral

                                 Logs from managed products contribute to database expansion. Managed products send various
                                 log types to Apex Central.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 Note: As set forth below, Trend Micro Apex Central includes software that generates (and
                                 communicates to the managed products and endpoints) at least a portion of the first
                                 vulnerability information (e.g., signature/policy updates for anti‐virus/data loss
                                 prevention/intrusion‐detection‐system (IDS)/firewall software) utilizing the second vulnerability
                                 information (e.g., ALL signature/policy updates for anti‐virus/data loss prevention/intrusion‐
                                 detection‐system (IDS)/firewall software available at the Trend Micro ActiveUpdate server
                                 and/or other update servers). As set forth below, once configured, the Trend Micro ActiveUpdate


                                                                                                                         Page 30
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 32 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                   Applicability
                                 server and/or other servers automatically determine which of the updates to generate and
                                 communicate.

                                  Consideration             Effect
                                  Deployment planning       Apex Central deploys update components (for example, virus
                                                            pattern files, scan engines, anti‐spam rules, program updates) to
                                                            products based on Deployment Plans. These plans deploy to
                                                            Product Directory folders, rather than individual products. A well‐
                                                            structured directory therefore simplifies the designation of
                                                            recipients.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                                The operating system on the managed
                                                                                  product server or Security Agent endpoint
                                  OS Version                                      The version of the operating system on the
                                                                                  managed product server or Security Agent
                                                                                  endpoint



                                                                                                                         Page 31
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 33 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                 Applicability
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                   Description
                                  ...                       ...
                                  Vulnerability Protection  Integration with Vulnerability Protection protects Apex One users
                                  Integration               by automating the application of virtual patches before official
                                                            patches become available. Trend Micro provides protected
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •   To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                      of the columns.

                                                                                                                                 Page 32
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 34 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                     For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                     the instructions from step 3).

                                 7. Click Save.”

                                                                                                                           Page 33
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 35 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 store the first vulnerability     Trend Micro Apex Central infringes claim 1 and is configured to store the first vulnerability
 information on the at least one   information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 first data storage, and           system/application/version thereof) on the at least one first data storage (e.g., memory on the at
                                   least one device, etc.), and

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “Understanding the Apex Central Database

                                   Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                   included in logs, Communicator schedule, memory on the at least one device, user account,
                                   network environment, and notification settings.

                                   The Apex Central server establishes the database connection using a System DSN ODBC
                                   connection. The Apex Central installation generates this connection as well as the ID and
                                   password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                   password.

                                   To maximize the SQL server security, configure any SQL account used to manage db_ApexCentral
                                   with the following minimum permissions:

                                   •   dbcreator for the server role
                                   •   db_owner role for db_ApexCentral

                                                                                                                              Page 34
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 36 of 80

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                          Applicability

                                       Logs from managed products contribute to database expansion. Managed products send various
                                       log types to Apex Central.”
                                       Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                       (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 receive the first vulnerability       Trend Micro Apex Central infringes claim 1 and is configured to receive the first vulnerability
 information from the at least         information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 one first data storage, the first     system/application/version thereof) from the at least one first data storage (e.g., memory on the
 vulnerability information being       at least one device, etc.), the first vulnerability information being relevant to the actual
 relevant to the actual                vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the identified at
 vulnerabilities of the at least one   least one operating system, etc.) of the at least one operating system (e.g., Microsoft Windows
 operating system of the at least      64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) of the at least one of
 one of the plurality of devices,      the plurality of devices (e.g., one of the managed products and endpoints, etc.), and excluding at
 and excluding at least a portion      least a portion of the second vulnerability information (e.g., the larger “super‐set” list of possible
 of the second vulnerability           vulnerabilities relevant to different operating systems/applications/versions thereof) that is not
 information that is not relevant      relevant to the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is
 to the actual vulnerabilities of      relevant to the identified at least one operating system, etc.) of the at least one operating system
 the at least one operating            (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof,
 system of the at least one of the     etc.) of the at least one of the plurality of devices (e.g., one of the managed products and
 plurality of devices;                 endpoints, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       Note: As set forth below, Trend Micro Apex Central includes software that generates (and
                                       communicates to the managed products and endpoints) at least a portion of the first

                                                                                                                                    Page 35
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 37 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                 vulnerability information (e.g., signature/policy updates for anti‐virus/data loss
                                 prevention/intrusion‐detection‐system (IDS)/firewall software) utilizing the second vulnerability
                                 information (e.g., ALL signature/policy updates for anti‐virus/data loss prevention/intrusion‐
                                 detection‐system (IDS)/firewall software available at the Trend Micro ActiveUpdate server
                                 and/or other update servers). As set forth below, once configured, the Trend Micro ActiveUpdate
                                 server and/or other servers automatically determine which of the updates to generate and
                                 communicate.

                                  Consideration             Effect
                                  Deployment planning       Apex Central deploys update components (for example, virus
                                                            pattern files, scan engines, anti‐spam rules, program updates) to
                                                            products based on Deployment Plans. These plans deploy to
                                                            Product Directory folders, rather than individual products. A well‐
                                                            structured directory therefore simplifies the designation of
                                                            recipients.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View




                                                                                                                         Page 36
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 38 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                 Applicability
                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                   Description
                                  ...                       ...
                                  Vulnerability Protection  Integration with Vulnerability Protection protects Apex One users
                                  Integration               by automating the application of virtual patches before official
                                                            patches become available. Trend Micro provides protected
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include

                                                                                                                       Page 37
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 39 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                      •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                          network traffic to applications that Trend Micro has verified to be safe, using the
                                          dynamically updated, cloud‐based pattern.

                                          Important: Querying the global Certified Safe Software List requires that you enable both
                                          the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                                                                                                                Page 38
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 40 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                          Applicability

                                          For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                          the instructions from step 3).

                                      7. Click Save.”
                                      https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                      agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 third instructions that are           Trend Micro Apex Central infringes claim 1 and includes third instructions that are configured to
 configured to be stored on the        be stored on the at least one first data storage (e.g., memory on the at least one device, etc.)
 at least one first data storage       which is part of the at least one of the plurality of devices (e.g., one of the managed products and
 which is part of the at least one     endpoints, etc.) and that, when the third instructions are executed by the at least one second
 of the plurality of devices and       processor, cause the at least one second processor to: identify a first portion of the first
 that, when the third instructions     vulnerability information (e.g., a first portion of the smaller “sub‐set” of actual vulnerabilities
 are executed by the at least one      relevant to a particular operating system/application/version thereof) that includes data
 second processor, cause the at        inspection‐related information (e.g., antivirus pattern information or the data loss prevention
 least one second processor to:        information, etc.) that is relevant to at least one of the actual vulnerabilities (e.g., the subset of
                                       the possible vulnerabilities that is relevant to the identified at least one operating system, etc.) of
 identify a first portion of the first the at least one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS,
 vulnerability information that        or an application/version thereof, etc.) of the at least one of the plurality of devices (e.g., one of
 includes data inspection‐related the managed products and endpoints, etc.), and that excludes other data inspection‐related
 information that is relevant to at information of the second vulnerability information (e.g., the larger “super‐set” list of possible
 least one of the actual               vulnerabilities relevant to different operating systems/applications/versions thereof) that is not
 vulnerabilities of the at least one relevant to the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is
 operating system of the at least relevant to the identified at least one operating system, etc.) of the at least one operating system
 one of the plurality of devices,
                                       (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof,
 and that excludes other data


                                                                                                                                    Page 39
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 41 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 2 Elements                                                          Applicability
 inspection‐related information      etc.) of the at least one of the plurality of devices (e.g., one of the managed products and
 of the second vulnerability         endpoints, etc.),
 information that is not relevant
 to the actual vulnerabilities of    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 the at least one operating          any):
 system of the at least one of the
 plurality of devices,                Consideration             Effect
                                      Deployment planning       Apex Central deploys update components (for example, virus
                                                                pattern files, scan engines, anti‐spam rules, program updates) to
                                                                products based on Deployment Plans. These plans deploy to
                                                                Product Directory folders, rather than individual products. A well‐
                                                                structured directory therefore simplifies the designation of
                                                                recipients.
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                     “Provides detailed information about managed products registered to the Apex Central server,
                                     such as the managed product version and build number, and the managed product server
                                     operating system

                                     …

                                     Table 1. Product Status Information Data View

                                      Operating System                                 The operating system on the managed
                                                                                       product server or Security Agent endpoint



                                                                                                                                Page 40
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 42 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                 Applicability
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                 “Compliance Indicators




                                 This section of the Operation Center tab provides information about the antivirus pattern
                                 information or the data loss prevention information level of your network.

                                 As your network compliance level changes, the color of the compliance indicator icon changes to
                                 reflect the thresholds configured on the Active Directory and Compliance Settings screen.

                                 The default view displays information for the Antivirus pattern compliance indicator.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐7
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  Update Method              Description
                                  Antivirus pattern          Displays the following information:
                                  compliance


                                                                                                                          Page 41
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 43 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                         Applicability
                                                                   •   The percentage of Security Agents using acceptable Virus
                                                                       Pattern and Smart Scan Agent Pattern versions
                                                                   •   The total number of endpoints with outdated antivirus
                                                                       patterns on your network

                                                                 Click the count for Endpoints with outdated patterns to
                                                                 view detailed information about the affected endpoints in the
                                                                 User/Endpoint Directory.
                                      Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 1‐7
                                      (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

 identify a first occurrence of the   Trend Micro Apex Central infringes claim 1 and is configured to identify a first occurrence (e.g., a
 plurality of occurrences in          first discrete event that triggers at least one of the signature/policy updates for the anti‐
 connection with the at least one     virus/data loss prevention software, etc.) of the plurality of occurrences in connection with the at
 of the plurality of devices, and     least one of the plurality of devices (e.g., one of the managed products and endpoints, etc.), and
                                      cause a determination whether the at least one of the actual vulnerabilities (e.g., the subset of
 cause a determination whether        the possible vulnerabilities that is relevant to the identified at least one operating system, etc.)
 the at least one of the actual       relevant to the data inspection‐related information (e.g., antivirus pattern information or the
 vulnerabilities relevant to the      data loss prevention information, etc.) is susceptible to being taken advantage of by the first
 data inspection‐related              occurrence (e.g., a first discrete event that triggers at least one of the signature/policy updates
 information is susceptible to        for the anti‐virus/data loss prevention software, etc.) identified in connection with the at least
 being taken advantage of by the      one of the plurality of devices e.g., one of the managed products and endpoints, etc.), utilizing
 first occurrence identified in       the data inspection‐related information (e.g., antivirus pattern information or the data loss
 connection with the at least one     prevention information, etc.);
 of the plurality of devices,
 utilizing the data inspection‐       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 related information;                 any):

                                                                                                                                 Page 42
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 44 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability

                                 Note: Antivirus pattern compliance includes signatures/policies that are triggered by some
                                 events (e.g., the first occurrence, etc.), so that malicious events (relevant to the device’s
                                 operating system) trigger a response.

                                  Indicator                  Description
                                  Antivirus pattern          Displays the percentage of Security Agents using acceptable Virus
                                  compliance                 Pattern and Smart Scan Agent Pattern versions

                                                             You can also view the following details:

                                                             •    Managed agents: The number of endpoints that have Security
                                                                  Agents installed
                                                                  o With compliant virus patterns: The number of managed
                                                                     agents using acceptable Virus Pattern and Smart Scan
                                                                     Agent Pattern versions
                                                                  o With outdated virus patterns: The number of managed
                                                                     agents not using acceptable Virus Pattern and Smart Scan
                                                                     Agent Pattern versions
                                                                  o Offline for 7 days: The number of managed agents that
                                                                     have not communicated with the managed product server
                                                                     in 7 or more days
                                                                  o Exceptions: The number of users or endpoints excluded
                                                                     from the compliance calculations
                                                             •    Unmanaged endpoints: The number of endpoints that do not
                                                                  have Security Agents installed



                                                                                                                           Page 43
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 45 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                     Applicability
                                                                Expand the categories and click a count to view additional details
                                                                about the affected endpoints.
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 fourth instructions that are        Trend Micro Apex Central infringes claim 1 and includes fourth instructions that are configured to
 configured to be stored on the      be stored on the at least one first data storage (e.g., memory on the at least one device, etc.)
 at least one first data storage     which is part of the at least one of the plurality of devices (e.g., one of the managed products and
 which is part of the at least one   endpoints, etc.) and that, when the fourth instructions are executed by the at least one second
 of the plurality of devices and     processor, cause the at least one second processor to: identify a second portion of the first
 that, when the fourth               vulnerability information (e.g., a second portion of the smaller “sub‐set” of actual vulnerabilities
 instructions are executed by the    relevant to a particular operating system/application/version thereof) that includes traffic
 at least one second processor,      inspection‐related information (e.g., intrusion detection rules, etc.) that is relevant to at least one
 cause the at least one second       of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 processor to:                       identified at least one operating system, etc.) of the at least one operating system (e.g.,
                                     Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 identify a second portion of the    of the at least one of the plurality of devices (e.g., one of the managed products and endpoints,
 first vulnerability information     etc.), and that excludes other traffic inspection‐related information of the second vulnerability
 that includes traffic inspection‐   information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different
 related information that is         operating systems/applications/versions thereof) that is not relevant to the actual vulnerabilities
 relevant to at least one of the     (e.g., the subset of the possible vulnerabilities that is relevant to the identified at least one
 actual vulnerabilities of the at
                                     operating system, etc.) of the at least one operating system (e.g., Microsoft Windows 64‐bit,
 least one operating system of
                                     Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) of the at least one of the
 the at least one of the plurality
                                     plurality of devices (e.g., one of the managed products and endpoints, etc.),
 of devices, and that excludes
 other traffic inspection‐related
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information of the second
                                     any):

                                                                                                                                  Page 44
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 46 of 80

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                        Applicability
 vulnerability information that is
 not relevant to the actual             Consideration             Effect
 vulnerabilities of the at least one    Deployment planning       Apex Central deploys update components (for example, virus
 operating system of the at least                                 pattern files, scan engines, anti‐spam rules, program updates) to
 one of the plurality of devices,                                 products based on Deployment Plans. These plans deploy to
                                                                  Product Directory folders, rather than individual products. A well‐
                                                                  structured directory therefore simplifies the designation of
                                                                  recipients.
                                       Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                       (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                       “Provides detailed information about managed products registered to the Apex Central server,
                                       such as the managed product version and build number, and the managed product server
                                       operating system

                                       …

                                       Table 1. Product Status Information Data View

                                        Operating System                                The operating system on the managed
                                                                                        product server or Security Agent endpoint
                                        OS Version                                      The version of the operating system on the
                                                                                        managed product server or Security Agent
                                                                                        endpoint
                                        OS Service Pack                                 The service pack number of the operating
                                                                                        system on the managed product server or
                                                                                        Security Agent endpoint


                                                                                                                               Page 45
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 47 of 80

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                 Applicability
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                   Description
                                  ...                       ...
                                  Vulnerability Protection  Integration with Vulnerability Protection protects Apex One users
                                  Integration               by automating the application of virtual patches before official
                                                            patches become available. Trend Micro provides protected
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •   To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                      of the columns.
                                  •   To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  •   To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                      rule.”

                                                                                                                                 Page 46
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 48 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                  Applicability
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “The Threat Type column displays the following threat types.

                                  Threat Type                 Description
                                  Ransomware                  Malware that prevents or limits users from accessing their system
                                                              unless a ransom is paid
                                  Known Advanced              Intrusions by attackers that aggressively pursue and compromise
                                  Persistent Threat (APT)     chosen targets, often conducted in campaigns—a series of failed
                                                              and successful attempts over time to get deeper and deeper into a
                                                              target network—and not isolated incidents


                                                                                                                           Page 47
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 49 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                      Applicability
                                     Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                               found in documents, such as a PDF file
                                     Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                               typically found in programs and operating systems
                                     Lateral movement          Searches for directories, email, and administration servers, and
                                                               other assets to map the internal structure of a network, obtain
                                                               credentials to access these systems, and allow the attacker to
                                                               move from system to system
                                     Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                               email messages) with the "high" risk level, as detected by Deep
                                                               Discovery Inspector, endpoint security products, or other products
                                                               with Virtual Analyzer
                                     C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                               server to deliver information, receive instructions, and download
                                                               other malware
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identify a second occurrence of    Trend Micro Apex Central infringes claim 1 and is configured to identify a second occurrence (e.g.,
 the plurality of occurrences in    a second discrete event that triggers at least one of the signature/policy updates for the intrusion
 connection with the at least one   prevention rules, etc.) of the plurality of occurrences in connection with the at least one of the
 of the plurality of devices, and   plurality of devices (e.g., one of the managed products and endpoints, etc.), and cause a
                                    determination whether the at least one of the actual vulnerabilities (e.g., the subset of the
 cause a determination whether      possible vulnerabilities that is relevant to the identified at least one operating system, etc.)
 the at least one of the actual     relevant to the traffic inspection‐related information (e.g., intrusion detection rules, etc.) is
 vulnerabilities relevant to the    susceptible to being taken advantage of by the second occurrence (e.g., a second discrete event
 traffic inspection‐related         that triggers at least one of the signature/policy updates for the intrusion prevention rules, etc.)

                                                                                                                              Page 48
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 50 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 2 Elements                                                       Applicability
 information is susceptible to       identified in connection with the at least one of the plurality of devices (e.g., one of the managed
 being taken advantage of by the     products and endpoints, etc.), utilizing the traffic inspection‐related information (e.g., intrusion
 second occurrence identified in     detection rules, etc.);
 connection with the at least one
 of the plurality of devices,        Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 utilizing the traffic inspection‐   any):
 related information;
                                     Note: The intrusion prevention rules include signatures/policies that are triggered by some
                                     events (e.g., the third event, etc.), and that are not triggered by other events (e.g., the fourth
                                     event, etc.), so that only malicious events (relevant to the device’s operating system) trigger a
                                     response.

                                     “Intrusion Prevention Rules

                                     The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                     Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                     network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                     Prevention Rule, various actions are then carried out on these packets. These actions include
                                     replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                     resetting the connection.

                                     •   To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                         of the columns.
                                     •   To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                     •   To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                         rule.”


                                                                                                                                     Page 49
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 51 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                      Applicability
                                      Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                      (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 fifth instructions that are         Trend Micro Apex Central infringes claim 1 and includes fifth instructions that are configured to
 configured to be stored on the      be stored on the at least one first data storage (e.g., memory on the at least one device, etc.)
 at least one first data storage     which is part of the at least one of the plurality of devices (e.g., one of the managed products and
 which is part of the at least one   endpoints, etc.) and that, when the fifth instructions are executed by the at least one second
 of the plurality of devices and     processor, cause the at least one second processor to: identify a third portion of the first
 that, when the fifth instructions   vulnerability information (e.g., a third portion of the smaller “sub‐set” of actual vulnerabilities
 are executed by the at least one    relevant to a particular operating system/application/version thereof) that includes firewall‐
 second processor, cause the at      related information (e.g., firewall configuration information, etc.) that is relevant to at least one
 least one second processor to:      of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
                                     identified at least one operating system, etc.) of the at least one operating system (e.g.,
 identify a third portion of the     Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 first vulnerability information     of the at least one of the plurality of devices (e.g., one of the managed products and endpoints,
 that includes firewall‐related      etc.), and that excludes other firewall‐related information of the second vulnerability information
 information that is relevant to at (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different operating
 least one of the actual             systems/applications/versions thereof) that is not relevant to the actual vulnerabilities (e.g., the
 vulnerabilities of the at least one subset of the possible vulnerabilities that is relevant to the identified at least one operating
 operating system of the at least system, etc.) of the at least one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐
 one of the plurality of devices,
                                     bit, and Mac OS, or an application/version thereof, etc.) of the at least one of the plurality of
 and that excludes other firewall‐
                                     devices (e.g., one of the managed products and endpoints, etc.),
 related information of the
 second vulnerability information
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 that is not relevant to the actual
                                     any):
 vulnerabilities of the at least one



                                                                                                                                   Page 50
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 52 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                     Applicability
 operating system of the at least    Consideration             Effect
 one of the plurality of devices,    Deployment planning       Apex Central deploys update components (for example, virus
                                                               pattern files, scan engines, anti‐spam rules, program updates) to
                                                               products based on Deployment Plans. These plans deploy to
                                                               Product Directory folders, rather than individual products. A well‐
                                                               structured directory therefore simplifies the designation of
                                                               recipients.
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Provides detailed information about managed products registered to the Apex Central server,
                                    such as the managed product version and build number, and the managed product server
                                    operating system

                                    …

                                    Table 1. Product Status Information Data View

                                     Operating System                              The operating system on the managed
                                                                                   product server or Security Agent endpoint
                                     OS Version                                    The version of the operating system on the
                                                                                   managed product server or Security Agent
                                                                                   endpoint
                                     OS Service Pack                               The service pack number of the operating
                                                                                   system on the managed product server or
                                                                                   Security Agent endpoint
                                    Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center


                                                                                                                            Page 51
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 53 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                     For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                     the instructions from step 3).

                                 7. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information


                                                                                                                           Page 52
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 54 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                  Section                    Settings
                                  Received                   The date and time Apex Central received the data from the
                                                             managed product
                                  Generated                  The date and time the managed product generated the data
                                  Product Entity/Endpoint    Depending on the related source:

                                                             •  The display name of the managed product server in Apex
                                                                Central
                                                             • The name or IP address of the endpoint Product
                                  Product                    The name of the managed product or service

                                                             Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                 The type of event that triggered the detection

                                                             Example: intrusion, policy violation
                                  Risk Level                 The Trend Micro assessment of risk to your network

                                                             Example: High security, low security, medium security
                                  Traffic/Connection         The direction of the transmission
                                  Protocol                   The protocol the intrusion uses

                                                             Example: HTTP, SMTP, FTP
                                  Source IP                  The source IP address of the detected threat

                                                                                                                          Page 53
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 55 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                       Applicability
                                     Endpoint Port               The port number of the endpoint under attack
                                     Endpoint IP                 The IP address of the endpoint
                                     Target Application          The application the intrusion targeted
                                     Description                 The detailed description of the incident by Trend Micro
                                     Action                      The action taken by the managed product

                                                                 Example: file cleaned, file quarantined, file passed
                                     Detections                  The total number of detections

                                                                 Example: A managed product detects 10 violation instances of the
                                                                 same type on one computer

                                                               Detections = 10
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identify a third occurrence of     Trend Micro Apex Central infringes claim 1 and is configured to identify a third occurrence (e.g., a
 the plurality of occurrences in    third discrete event that triggers at least one of the signature/policy updates for the firewall
 connection with the at least one   violation software, etc.) of the plurality of occurrences in connection with the at least one of the
 of the plurality of devices, and   plurality of devices (e.g., one of the managed products and endpoints, etc.), and cause a
                                    determination whether the at least one of the actual vulnerabilities (e.g., the subset of the
 cause a determination whether      possible vulnerabilities that is relevant to the identified at least one operating system, etc.)
 the at least one of the actual     relevant to the firewall‐related information (e.g., firewall configuration information, etc.) is
 vulnerabilities relevant to the    susceptible to being taken advantage of by the third occurrence (e.g., a third discrete event that
 firewall‐related information is    triggers at least one of the signature/policy updates for the firewall violation software, etc.)
 susceptible to being taken         identified in connection with the at least one of the plurality of devices (e.g., one of the managed
 advantage of by the third

                                                                                                                               Page 54
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 56 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 2 Elements                                                      Applicability
 occurrence identified in           products and endpoints, etc.), utilizing the firewall‐related information (e.g., firewall
 connection with the at least one   configuration information, etc.); and
 of the plurality of devices,
 utilizing the firewall‐related     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information; and                   any):

                                    “...
                                    5. In the Certified Safe Software List section, configure the following:
                                    • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                         that Trend Micro has verified to be safe, using the local pattern.

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                           network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable both
                                           the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                    6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                        For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                        the instructions from step 3).

                                    7. Click Save.”

                                                                                                                                Page 55
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 57 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                   Applicability
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information

                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                  Section                    Settings
                                  Received                   The date and time Apex Central received the data from the
                                                             managed product
                                  Generated                  The date and time the managed product generated the data
                                  Product Entity/Endpoint    Depending on the related source:

                                                             •  The display name of the managed product server in Apex
                                                                Central
                                                             • The name or IP address of the endpoint Product
                                  Product                    The name of the managed product or service

                                                             Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                 The type of event that triggered the detection

                                                             Example: intrusion, policy violation
                                  Risk Level                 The Trend Micro assessment of risk to your network

                                                             Example: High security, low security, medium security

                                                                                                                          Page 56
                         Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 58 of 80

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                      Applicability
                                     Traffic/Connection         The direction of the transmission
                                     Protocol                   The protocol the intrusion uses

                                                                Example: HTTP, SMTP, FTP
                                     Source IP                  The source IP address of the detected threat
                                     Endpoint Port              The port number of the endpoint under attack
                                     Endpoint IP                The IP address of the endpoint
                                     Target Application         The application the intrusion targeted
                                     Description                The detailed description of the incident by Trend Micro
                                     Action                     The action taken by the managed product

                                                                Example: file cleaned, file quarantined, file passed
                                     Detections                 The total number of detections

                                                                Example: A managed product detects 10 violation instances of the
                                                                same type on one computer

                                                               Detections = 10
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 sixth instructions that, when      Trend Micro Apex Central infringes claim 1 and includes sixth instructions that, when executed by
 executed by at least one third     at least one third processor of an administrator computer (e.g., any machine with a web console
 processor of an administrator      that lets you administer the Apex Central network, etc.), cause the at least one third processor to:
 computer, cause the at least one   in response to administrator action (e.g., user input, etc.), cause setting, before the first
 third processor to:                occurrence (e.g., a first discrete event that triggers at least one of the signature/policy updates
                                    for the anti‐virus/data loss prevention software, etc.), of a first policy (e.g., a security policy

                                                                                                                              Page 57
                            Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 59 of 80

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


          Claim 2 Elements                                                            Applicability
 in response to administrator          designed for use in enforcing antivirus pattern compliance or data loss prevention compliance,
 action, cause setting, before the     etc.) for the third instructions that is applied to a group including each of the plurality of devices
 first occurrence, of a first policy   (e.g., managed products and endpoints, etc.) that has the at least one operating system (e.g.,
 for the third instructions that is    Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 applied to a group including          installed thereon,
 each of the plurality of devices
 that has the at least one             Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 operating system installed            any):
 thereon,
                                       “About the Web Console

                                       The Apex Central web console provides centralized management, monitoring, and security
                                       visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                       Central server. The console comes with a set of default settings and values that you can configure
                                       based on your security requirements and specifications. The web console lets you administer the
                                       Apex Central network from any machine using a compatible web browser.

                                       Apex Central supports the following web browsers:
                                       • Microsoft Internet Explorer™ 11
                                       • Microsoft Edge™
                                       • Google Chrome™

                                       Web Console Requirements

                                        Resource                    Requirement
                                        Processor                   300 MHz Intel™ Pentium™ processor or equivalent


                                                                                                                                    Page 58
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 60 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                  RAM                         128 MB minimum
                                  Available disk space        30 MB minimum
                                  Browser                     Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                              Chrome™

                                                            Important: When using Internet Explorer to access the Apex
                                                            Central web console, turn off Compatibility View.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 Note: As set forth below, a security policy is capable of being set for use in enforcing antivirus
                                 pattern compliance or data loss prevention compliance.

                                 “Each managed product provides different policy settings that you can configure and deploy to
                                 policy targets.”
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                 (emphasis added)

                                 “Configuring the Antivirus Pattern Compliance Indicators

                                 You can configure settings and exceptions for the Antivirus Pattern Compliance indicators to
                                 display the percentage of managed Security Agents using acceptable antivirus pattern (Virus
                                 Pattern and Smart Scan Agent Pattern) versions on the Operation Center tab.

                                  1. Go to Administration > Settings > Active Directory and Compliance Settings.
                                  2. Click the Compliance Indicator tab.

                                                                                                                             Page 59
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 61 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                  3.   Click Antivirus pattern compliance.

                                 The following table describes the available configuration options.

                                  Column                      Description
                                  Acceptable pattern          Specify the pattern versions for endpoints to be considered
                                  versions                    compliant.
                                  Alert indicator             Adjust the slider control to set the thresholds (% of compliant
                                                              agents) for different alert levels.

                                  4.   In the Exception List, select custom tags or filters to exclude users or endpoints from
                                       compliance calculations.

                                       Note: The Exceptions list applies to all Apex Central users. You may only add or delete
                                       exceptions based on your permissions to modify the corresponding tags and filters.

                                       For more information about creating tags or filters, see Custom Tags and Filters.

                                             a. Click Add. The Add Exception screen appears.

                                             b. From the Type drop‐down list, select User or Endpoint to display the available
                                                custom filters and tags by type; otherwise, select All to view all entries.

                                                 Note: To search for a custom filter or tag, type a name in the text field and press
                                                 ENTER.



                                                                                                                             Page 60
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 62 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                 Applicability
                                               For more information on custom tags and filters, see Custom Tags and Filters.

                                            c. Select one or more custom tags or filters and click Add. The selected items appear
                                               in the Exception List.

                                            d. Click Close.

                                            e. Click Save.

                                            f. Specify the scope of the added custom tags or filters from the Apply exceptions
                                               added by drop‐down list.

                                               All user accounts: Excludes all users and endpoints specified in custom filters and
                                               tags added by any user account

                                               Only the logged on account: Excludes only the users and endpoints specified in
                                               custom filters and tags added by the currently logged on user account

                                 5. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/getting‐started/active‐directory‐and_001/compliance‐indicator_001/configuring‐the‐
                                 anti.aspx

                                 “Data Loss Prevention

                                 Data Loss Prevention (DLP) safeguards an organization's confidential and sensitive data‐referred
                                 to as digital assets‐against accidental disclosure and intentional theft. DLP allows you to:

                                                                                                                          Page 61
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 63 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                         Applicability

                                      •   Identify the digital assets to protect
                                      •   Create policies that limit or prevent the transmission of digital assets through common
                                          channels, such as email and external devices
                                      •   Enforce compliance to established privacy standards

                                      DLP evaluates data against a set of rules defined in policies. Policies determine the data that
                                      must be protected from unauthorized transmission and the action that DLP performs when it
                                      detects transmission.”
                                      Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐14 to 14‐15
                                      (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 in response to administrator         Trend Micro Apex Central infringes claim 1 and is configured to, in response to administrator
 action, cause setting, before the    action (e.g., user input, etc.), cause setting, before the second occurrence (e.g., the second
 second occurrence, of a second       discrete event that triggers at least one of the signature/policy updates for the intrusion
 policy for the fourth instructions   prevention rules, etc.), of a second policy (e.g., a security policy designed for use in enforcing
 that is applied the group            intrusion detection rule compliance, etc.) for the fourth instructions that is applied the group
 including each of the plurality of   including each of the plurality of devices (e.g., managed products and endpoints, etc.) that has
 devices that has the at least one    the at least one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS,
 operating system installed           or an application/version thereof, etc.) installed thereon,
 thereon,
                                      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                      any):

                                      Note: As set forth below, a security policy is capable of being set for use in enforcing intrusion
                                      detection rule compliance.


                                                                                                                                  Page 62
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 64 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                      Applicability

                                 “Each managed product provides different policy settings that you can configure and deploy to
                                 policy targets.”
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                 (emphasis added)

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Endpoint Sensor




                                                                                                                                Page 63
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 65 of 80

                                              PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                 Endpoint Sensor is a powerful monitoring and investigation tool used to identify the presence,
                                 location, and entry point of threats. Through the use of detailed system event recording and
                                 historical analysis, you can perform preliminary investigations to discover hidden threats
                                 throughout your network and locate all affected endpoints. Generate root cause analysis reports
                                 to understand the nature and activity of the malware since the threat entered the endpoint.

                                 You can also perform detailed investigations through the use of shared IOC files and YARA rules.
                                 Detailed investigations conduct in‐depth, live searches of endpoints to locate previously
                                 unidentified threats and possible Advanced Persistent Threat attacks.

                                 Configuring Endpoint Sensor Settings

                                 Important: The Endpoint Sensor feature requires special licensing and additional system
                                 requirements. Ensure that you have the correct license before deploying Endpoint Sensor
                                 policies to endpoints. For more information on how to obtain licenses, contact your support
                                 provider.

                                 Procedure

                                  1. Select Enable Endpoint Sensor.
                                  2. Select Enable event recording to begin collecting system event logs on the agent endpoint.

                                     Endpoint Sensor uses the real‐time event logs to identify at‐risk endpoints when performing
                                     investigations. After identifying affected Windows endpoints, you can perform an in‐depth
                                     root cause analysis to better understand possible attack vectors.”
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 14‐2
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                                                                                                         Page 64
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 66 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability

                                 “Creating a New Policy

                                 Important: Each managed product provides different policy settings that you can configure and
                                 deploy to policy targets. You can find a complete list of supported managed products and the
                                 policy settings for each in the Apex Central Widget and Policy Management Guide.

                                  1. Go to Policies > Policy Management. The Policy Management screen appears.

                                  2. Select the type of product settings from the Product list. The screen refreshes to display
                                     policies created for the selected managed product.

                                     For more information about configuring policy settings for specific managed products, see
                                     the Apex Central Widget and Policy Management Guide.

                                  3. Click Create. The Create Policy screen appears.

                                  4. Type a policy name.

                                  5. Specify targets. Apex Central provides several target selection methods that affect how a
                                     policy works.

                                     The policy list arranges the policy targets in the following order:

                                            Specify Targets: Use this option to select specific endpoints or managed products. For
                                             details, see Specifying Policy Targets.


                                                                                                                           Page 65
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 67 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                        Applicability
                                            Filter by Criteria: Use this option to allocate endpoints automatically based on the
                                             filtering criteria. For details, see Filtering by Criteria.

                                            None (Draft only): Use this option to save the policy as a draft without choosing any
                                             targets.

                                     For more information about the policy list, see Understanding the Policy List.

                                  6. Click a managed product feature to expand it and configure its settings. Repeat this step to
                                     configure all features.
                                      Each feature has a link to a Help topic that discusses the feature and how to use it.

                                        For certain product settings, Apex Central needs to obtain specific setting options from
                                         the managed products. If administrators select multiple targets for a policy, Apex Central
                                         can only obtain the setting options from the first selected target. To ensure a successful
                                         policy deployment, make sure the product settings are synchronized across the targets.

                                        If you are creating a policy for Apex One Security Agent that you want to act as a parent
                                         to a future child policy, configure settings that can be inherited, customized, or extended
                                         on the child policy.

                                            For a list of Security Agent settings that can be inherited, customized, or extended,
                                             see Working with Parent Policy Settings.

                                            For details on creating a child policy, see Inheriting Policy Settings.



                                                                                                                            Page 66
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 68 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                  7. Click Deploy or Save. If you clicked Deploy, Apex Central starts the deployment. The
                                     deployed policy appears in the list on the Policy Management screen. It usually takes a few
                                     minutes for Apex Central to deploy the policy to the targets.

                                     Click Refresh on the Policy Management screen to update the status information in the
                                     policy list. If the status of the deployment remains pending after an extended period of time,
                                     there might be issues with the targets. Check if there is a connection between Apex Central
                                     and the targets. Also check if the targets are working properly.

                                     Once Apex Central deploys a policy to the targets, the settings defined in the policy overwrite
                                     the existing settings in the targets. Apex Central enforces the policy settings in the targets
                                     every 24 hours. Although local administrators can make changes to the settings from the
                                     managed product console, the changes are overwritten every time Apex Central enforces the
                                     policy settings.

                                        Apex Central enforces the policy settings on the targets every 24 hours. Since policy
                                         enforcement only occurs every 24 hours, the product settings in the targets may not align
                                         with the policy settings if local administrators make changes through the managed
                                         product console between the enforcement period.

                                        Policy settings deployed to IMSVA servers take priority over the existing settings on the
                                         target servers instead of overwriting them. IMSVA servers save these policy settings on
                                         the top of the list.

                                        If an Apex One Security Agent assigned with a Apex Central policy has been moved to
                                         another Apex One domain, the agent settings will temporarily change to the ones defined


                                                                                                                           Page 67
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 69 of 80

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                         Applicability
                                              by that Apex One domain. Once Apex Central enforces the policy again, the agent settings
                                              will comply with the policy settings.”
                                      https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                      help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx

 in response to administrator         Trend Micro Apex Central infringes claim 1 and is configured to, in response to administrator
 action, cause setting, before the    action (e.g., user input, etc.), cause setting, before the third occurrence (e.g., the third discrete
 third occurrence, of a third         event that triggers at least one of the signature/policy updates for the firewall violation software,
 policy for the fifth instructions    etc.), of a third policy (e.g., a security policy designed for use in enforcing prevent firewall
 that is applied to the group         compliance, etc.) for the fifth instructions that is applied to the group including each of the
 including each of the plurality of   plurality of devices (e.g., managed products and endpoints, etc.) that has the at least one
 devices that has the at least one    operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an
 operating system installed           application/version thereof, etc.) installed thereon, and
 thereon, and
                                      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                      any):

                                      Note: As set forth below, a security policy is capable of being set for use in enforcing firewall
                                      compliance.

                                      “Each managed product provides different policy settings that you can configure and deploy to
                                      policy targets.”
                                      https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                      help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                      (emphasis added)




                                                                                                                                  Page 68
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 70 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                  Applicability
                                 “Configuring Additional Security Agent Services

                                 Procedure

                                  1. Select to enable the required service on Windows desktops or Windows Server platforms in
                                     the following sections:

                                  •   Unauthorized Change Prevention Service
                                      o For Windows Server platforms, select Only enable services required by Security Agent
                                          Self‐protection features to ensure that the Security Agent program stays protected
                                          without affecting server performance.
                                  •   ...
                                  •   Firewall Service

                                      Important: Enabling or disabling the service temporarily disconnects endpoints from the
                                      network. Ensure that you change the settings only during non‐critical hours to minimize
                                      connection disruptions.

                                  • Suspicious Connection Service
                                  • Data Protection Service
                                 ...”
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 6‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                  Section                    Settings




                                                                                                                         Page 69
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 71 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                  Firewall                   •    Display the Firewall settings on the Security Agent console:
                                                                  Allows users to configure the Firewall settings on the Security
                                                                  Agent console

                                                                  •   Allow users to enable/disable the firewall, Intrusion
                                                                      Detection System, and the firewall violation notification
                                                                      message: Displays the Enable/Disable Firewall and
                                                                      Enable/Disable IDS Mode menu options on the Security
                                                                      Agent system tray icon

                                                                  Note: The Apex One Firewall protects agents and servers on
                                                                  the network using stateful inspection, high performance
                                                                  network virus scanning, and elimination. If you grant users the
                                                                  privilege to enable or disable the firewall and its features,
                                                                  warn them not to disable the firewall for an extended period
                                                                  of time to avoid exposing the endpoint to intrusions and
                                                                  hacker attacks.

                                                             • Allow Security Agents to send firewall logs to the Apex One
                                                               server: Configures the Security Agent to send Firewall logs to
                                                               the server, allowing you to analyze network traffic
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 6‐6
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                 “Adding a Firewall Policy

                                  1. Go to Agents > Firewall > Policies.


                                                                                                                           Page 70
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 72 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability

                                  2. Select to add, copy, or modify a policy.
                                      Click Add to create a new policy.

                                        Select an existing policy and click Copy to open the Copy Policy screen. Modify the policy
                                         settings as required.

                                        Click the Policy Description of an existing policy to modify settings.

                                  3. In the Firewall Policy section, configure the following:
                                      Name: Specify a unique name for the Apex One Firewall policy.

                                        Security level: Select from High, Medium, or Low to determine the type of traffic that the
                                         Apex One Firewall allows or blocks.

                                         Note: The Apex One Firewall automatically allows or blocks connections through the
                                         ports specified in the Exception Template list.

                                         For more information, see Editing the Apex One Firewall Exception Template List.

                                  4. In the Firewall Features section, configure the following:

                                        Enable firewall: Select to activate the Apex One Firewall for this policy.

                                        Enable Intrusion Detection System (IDS): Select to attempt and identify patterns in
                                         network patterns that may indicate an attack.


                                                                                                                           Page 71
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 73 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability

                                         For more information, see Intrusion Detection System.

                                        Display a notification when a Firewall violation is detected: Select to display a
                                         notification on the Security Agent when the Apex One Firewall blocks an outgoing packet.

                                         Important: If you grant users the permission to configure Apex One Firewall settings using
                                         the Security Agent console, you cannot use the Apex One web console to override the
                                         settings that the user configures.

                                         The information under Settings on the Security Agent console's Firewall tab always
                                         reflects the settings configured from the Security Agent console, not from the server web
                                         console.

                                  5. In the Certified Safe Software List section, configure the following:
                                      Enable the local Certified Safe Software List: Select to allow network traffic to
                                         applications that Trend Micro has verified to be safe, using the local pattern.

                                         o Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using
                                           the dynamically updated, cloud‐based pattern.

                                             Important: Querying the global Certified Safe Software List requires that you enable
                                             both the Unauthorized Change Prevention Service and the Certified Safe Software
                                             Service.




                                                                                                                           Page 72
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 74 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                        Applicability
                                     6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                        The Apex One Firewall automatically populates the Exceptions List with the Exception
                                        Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                        List, the changes only apply to the current policy and not the Exception Template List.

                                         For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                         the instructions from step 3).

                                     7. Click Save.”
                                     https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                     agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 cause the utilization of the        Trend Micro Apex Central infringes claim 1 and is configured to cause the utilization of the
 different occurrence mitigation     different occurrence mitigation actions of the diverse occurrence mitigation types, including the
 actions of the diverse              firewall‐based occurrence mitigation type (e.g., firewall configuration, etc.) and the other
 occurrence mitigation types,        occurrence mitigation type (e.g., intrusion detection, etc.), across the plurality of devices (e.g.,
 including the firewall‐based        managed products and endpoints, etc.) for occurrence mitigation by preventing the advantage
 occurrence mitigation type and      being taken of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is
 the other occurrence mitigation     relevant to the identified at least one operating system, etc.) utilizing the different occurrence
 type, across the plurality of       mitigation actions of the diverse occurrence mitigation types across the plurality of devices (e.g.,
 devices for occurrence              managed products and endpoints, etc.).
 mitigation by preventing the
 advantage being taken of the        Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 actual vulnerabilities utilizing    any):
 the different occurrence
 mitigation actions of the diverse    Consideration               Effect


                                                                                                                                 Page 73
                           Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 75 of 80

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                      Applicability
 occurrence mitigation types         Deployment planning       Apex Central deploys update components (for example, virus
 across the plurality of devices.                              pattern files, scan engines, anti‐spam rules, program updates) to
                                                               products based on Deployment Plans. These plans deploy to
                                                               Product Directory folders, rather than individual products. A well‐
                                                               structured directory therefore simplifies the designation of
                                                               recipients.
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Provides detailed information about managed products registered to the Apex Central server,
                                    such as the managed product version and build number, and the managed product server
                                    operating system

                                    …

                                    Table 1. Product Status Information Data View

                                     Operating System                              The operating system on the managed
                                                                                   product server or Security Agent endpoint
                                     OS Version                                    The version of the operating system on the
                                                                                   managed product server or Security Agent
                                                                                   endpoint
                                     OS Service Pack                               The service pack number of the operating
                                                                                   system on the managed product server or
                                                                                   Security Agent endpoint
                                    Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center



                                                                                                                            Page 74
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 76 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                    Applicability
                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                     For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                     the instructions from step 3).

                                 7. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information




                                                                                                                           Page 75
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 77 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                     Applicability
                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                  Section                    Settings
                                  Received                   The date and time Apex Central received the data from the
                                                             managed product
                                  Generated                  The date and time the managed product generated the data
                                  Product Entity/Endpoint    Depending on the related source:

                                                             •  The display name of the managed product server in Apex
                                                                Central
                                                             • The name or IP address of the endpoint Product
                                  Product                    The name of the managed product or service

                                                             Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                 The type of event that triggered the detection

                                                             Example: intrusion, policy violation
                                  Risk Level                 The Trend Micro assessment of risk to your network

                                                             Example: High security, low security, medium security
                                  Traffic/Connection         The direction of the transmission
                                  Protocol                   The protocol the intrusion uses

                                                             Example: HTTP, SMTP, FTP
                                  Source IP                  The source IP address of the detected threat

                                                                                                                          Page 76
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 78 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                   Applicability
                                  Endpoint Port              The port number of the endpoint under attack
                                  Endpoint IP                The IP address of the endpoint
                                  Target Application         The application the intrusion targeted
                                  Description                The detailed description of the incident by Trend Micro
                                  Action                     The action taken by the managed product

                                                             Example: file cleaned, file quarantined, file passed
                                  Detections                 The total number of detections

                                                             Example: A managed product detects 10 violation instances of the
                                                             same type on one computer

                                                            Detections = 10
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  Feature                   Description
                                  ...                       ...
                                  Vulnerability Protection  Integration with Vulnerability Protection protects Apex One users
                                  Integration               by automating the application of virtual patches before official
                                                            patches become available. Trend Micro provides protected
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx



                                                                                                                       Page 77
                        Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 79 of 80

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


        Claim 2 Elements                                                      Applicability
                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “The Threat Type column displays the following threat types.

                                  Threat Type                  Description
                                  Ransomware                   Malware that prevents or limits users from accessing their system
                                                               unless a ransom is paid
                                  Known Advanced               Intrusions by attackers that aggressively pursue and compromise
                                  Persistent Threat (APT)      chosen targets, often conducted in campaigns—a series of failed
                                                               and successful attempts over time to get deeper and deeper into a
                                                               target network—and not isolated incidents


                                                                                                                                Page 78
                          Case 6:21-cv-00330-ADA Document 1-5 Filed 04/06/21 Page 80 of 80

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Trend Micro Apex Central


         Claim 2 Elements                                                      Applicability
                                      Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                                found in documents, such as a PDF file
                                      Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                                typically found in programs and operating systems
                                      Lateral movement          Searches for directories, email, and administration servers, and
                                                                other assets to map the internal structure of a network, obtain
                                                                credentials to access these systems, and allow the attacker to
                                                                move from system to system
                                      Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                                email messages) with the "high" risk level, as detected by Deep
                                                                Discovery Inspector, endpoint security products, or other products
                                                                with Virtual Analyzer
                                      C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                                server to deliver information, receive instructions, and download
                                                                other malware
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)


Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different
excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.




                                                                                                                                Page 79
